Citation Nr: 0727105	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-37 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  

2.  Entitlement to service connection for chronic tinnitus.  

3.  Entitlement to service connection for chronic cold injury 
residuals of the hands and the feet to include Raynaud's 
phenomena and onychomycosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from November 1963 to November 
1965.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
St. Louis, Missouri, Regional Office (RO) which denied 
service connection for bilateral hearing loss disability, 
tinnitus, and cold injury residuals of the hands and the 
feet.  

The issue of service connection for chronic cold injury 
residuals of the hands and the feet to include Raynaud's 
phenomena and onychomycosis is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans Affairs (VA) will notify the veteran 
if further action is required on his part.  


FINDINGS OF FACT

1.  Chronic bilateral hearing loss disability was not 
manifested during active service or for many years 
thereafter.  The veteran's chronic bilateral sensorineural 
hearing loss disability has not been objectively shown to 
have originated during active service or as the proximate 
result of his inservice noise exposure.  

2.  Chronic tinnitus was not manifested during active service 
or for many years thereafter.  The veteran's chronic tinnitus 
has not been objectively shown to have originated during 
active service or as the proximate result of his inservice 
noise exposure.  


CONCLUSIONS OF LAW

1.  Chronic bilateral hearing loss disability was not 
incurred in or aggravated by active service, and service 
incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.326(a), 
3.385 (2006).  

2.  Chronic tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claims for service 
connection for a chronic bilateral hearing loss disability 
and chronic tinnitus, the Board observes that the RO issued 
VCAA notices to the veteran in March 2003 and April 2003 
which informed him of the evidence generally needed to 
support a claim of entitlement to service connection; what 
actions he needed to undertake; and how the VA would assist 
him in developing his claims.  The VCAA notices were issued 
prior to the August 2003 rating decision from which the 
instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded a VA examination for compensation purposes.  The 
examination report is of record.  There remains no issue as 
to the substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2006).  

The Court has held that the notice requirements of 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2006) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In the instant appeal, the veteran was not 
informed of the type of evidence necessary to establish an 
evaluation and an effective date for an initial award of 
service connection.  

Notwithstanding any deficiency in the notice given the 
veteran, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision 
as a preponderance of the evidence is against his claims and 
any notice deficiencies thus rendered moot.  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system including 
sensorineural hearing loss becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006).  

A.  Chronic Hearing Loss Disability

The veteran's service medical records make no reference to 
chronic hearing loss disability.  At his November 1965 
physical examination for service separation, the veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 [15]
5 [15]
0 [10]
-
0 [5]
LEFT
5 [20]
0 [10]
5 [15]
-
10 [15]

The numbers in the brackets reflect a converted score based 
upon the change in testing methods that occurred in 1966 and 
1967.  

Private clinical documentation dated in December 2001 conveys 
that the veteran complained of hearing loss of "1 yr+."  He 
presented a history of "noise exposure at work."  The 
veteran was diagnosed with bilateral sensorineural hearing 
loss disability.  

In the veteran's March 2003 claim for service connection, the 
accredited representative indicated that service connection 
for bilateral hearing loss disability should be conceded as 
the veteran indicated "that during his active military 
service he was around helicopters on numerous occasions when 
their engines were running and he had no ear protection."  
In a March 2003 written statement, the veteran clarified that 
"my earing (sic) is shot since I return (sic) for Viet-Nam 
in Nov. 1965."  

A March 2003 physical evaluation from Michael J. O'Day, D.O., 
conveys that the veteran "was exposed to much noise as a 
carpenter in the past."  The veteran was diagnosed with 
bilateral sensorineural hearing loss disability.  

In an April 2003 written statement, the veteran reported that 
he "had hearing problem for about 40 yrs due to duty in 
Viet-Nam."  

At an August 2003 VA examination for compensation purposes, 
the veteran complained of bilateral hearing loss of 15 to 20 
years' duration.  He presented a history of military noise 
exposure associated with "helicopters taking off and 
landing, artillery, and bombs" and post-service construction 
noise exposure with hearing protection while working as a 
carpenter.  On examination, the veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
30
65
80
95
LEFT
40
25
70
75
85

Speech audiometry revealed bilateral speech recognition 
ability of 94 percent.  The veteran was diagnosed with 
bilateral high frequency sensorineural hearing loss 
disability.  The examiner commented that:  

After review of the audiometric data 
provided in the c-file, the veteran's 
service medical records revealed normal 
hearing upon entry into the service and 
normal hearing upon separation.  It is my 
opinion that it is not as least as likely 
as not that hearing loss is related to 
military service.  
In the veteran's September 2003 notice of disagreement, the 
accredited representative asserted that: the veteran first 
noticed a decrease in his hearing during active service and 
"did not mean to imply that he first notice (sic) a decrease 
in his hearing only 15-20 years ago."  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  
Chronic bilateral hearing loss disability was not shown 
during active service or for many years thereafter.  The 
first clinical documentation of the claimed disorder is dated 
in December 2001, some 36 years after service separation.  

The veteran asserts that his chronic bilateral sensorineural 
hearing loss disability was precipitated by his inservice 
noise exposure.  The examiner at the August 2003 VA 
audiological evaluation expressly negated the existence of 
such an etiological relationship.  No competent medical 
professional has attributed the onset of the veteran's 
chronic sensorineural hearing loss disability to active 
service.  Indeed, the veteran's claim is supported solely by 
his own written statements.  The Court has held that a lay 
witness is generally not capable of offering evidence 
involving medical knowledge such as the existence or 
causation of a particular condition.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

In the absence of objective evidence of the onset of the 
claimed disorder during or proximate to active service or 
that it otherwise originated during active service, the Board 
finds that a preponderance of the evidence is against service 
connection for chronic bilateral hearing loss disability.  

B  Tinnitus

The veteran's service medical records make no reference to 
tinnitus or ringing of the ears.  In the veteran's March 2003 
claim for service connection, the accredited representative 
advanced that service connection was warranted for tinnitus 
as the veteran indicated "that during his active military 
service he was around helicopters on numerous occasions when 
their engines were running and he had no ear protection."  
At the August 2003 VA examination for compensation purposes, 
the veteran complained of bilateral tinnitus of "8-10 
years'" duration.  The VA examiner concluded that: 

The veteran claimed his tinnitus started 
just 8-10 years ago.  He was released 
from the military in 1965.  There is no 
medical evidence in the service medical 
records to indicate the presence of 
tinnitus while in the military.  
Therefore, due to the delay of onset of 
the symptoms as reported by the 
veteran[,] it is not as least as likely 
as not that tinnitus is service related.  

In the veteran's September 2003 notice of disagreement, the 
accredited representative asserted that: the veteran "first 
noticed his bilateral tinnitus in service."  The veteran 
believed that his tinnitus was the proximate result of his 
inservice exposure to helicopter engine noise.  

Chronic tinnitus was first clinically manifested in August 
2003, some 37 years after service separation.  The veteran 
asserts that his chronic tinnitus was precipitated by his 
significant inservice noise exposure.  The examiner at the 
August 2003 VA examination for compensation purposes 
expressly negated the existence of such an etiological 
relationship.  No competent medical professional has 
attributed the onset of the veteran's chronic tinnitus to 
active service.  Indeed, the veteran's claim is supported 
solely by the veteran's own written statements.  Such 
evidence alone is insufficient to support an award of service 
connection for the claimed disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Therefore, service connection 
for chronic tinnitus is denied. 


ORDER

Service connection for chronic bilateral hearing loss 
disability is denied.  

Service connection for chronic tinnitus is denied.  
REMAND

The veteran asserts that service connection is warranted for 
chronic cold injury residuals of the hands and the feet as 
the claimed disorder was the result of his inservice 
frostbite.  In his March 2003 Veteran's Application for 
Compensation or Pension (VA Form 21-526), the veteran 
advanced that he was treated for cold injuries of the hands 
and the feet at the Fort Leonard Wood, Missouri, Army medical 
facility in December 1963.  In an undated written statement 
received in March 2003, the veteran indicated that he 
sustained frostbite of the hands and the toes during Army 
basic training in January 1964.  He recalled that he had gone 
to sick call after a week in the field; was seen by military 
medical personnel; and was told that "nothing was wrong."  
In an April 2003 written statement, the veteran reiterated 
that he "went to sick call in Dec. 1963 for frostbite of 
hands + feet."  

The report of the August 2003 VA examination for compensation 
purposes states that the veteran reported that: he had been 
exposed to "severe cold weather and snow for one week" 
without appropriate clothing during Army basic training in 
December 1963; his hands and feet turned purple; and he 
subsequently reported to sick call.  The VA examiner 
diagnosed the veteran with chronic Raynaud's phenomena and 
onychomycosis "secondary to severe cold weather exposure 
during military service."  

A September 2003 written statement from the veteran's sister 
indicates that she recalled that her mother had received a 
letter from the veteran during his period of active service 
in which he related that he had sustained frostbite of the 
hands and the feet while on guard duty at Fort Leonard Wood, 
Missouri, during the winter of 1963.  

Clinical documentation of the cited inservice treatment is 
not of record.  When a veteran identifies clinical treatment 
associated with specific military facilities, the VA has a 
duty to either undertake an exhaustive record search or 
explain why such action is not justified.  Dixon v. 
Derwinski, 3 Vet. App. 261, 264 (1992).  

Accordingly, the case is REMANDED for the following action:
1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006); and the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.

2.  Request that a search be made of the 
records of the Fort Leonard Wood, 
Missouri, Army medical facility for any 
documentation pertaining to treatment of 
the veteran in December 1963 and January 
1964.  All material produced by the 
requested search should be incorporated 
into the record.  If no records are 
located, a written statement to that 
effect should be incorporated into the 
claims file.  

3.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of his claimed chronic cold 
injury residuals.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic cold injury residual had its 
onset during active service, is 
etiologically related to the veteran's 
claimed inservice cold exposure; or 
otherwise originated during active 
service.  

Send the claims folder to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

4.  Then readjudicate the issue of the 
veteran's entitlement to service 
connection for chronic cold injury 
residuals of the hands and the feet to 
include Raynaud's phenomena and 
onychomycosis.  If the benefit sought on 
appeal remains denied, the veteran should 
be issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


